DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The amendment filed 10/17/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amended figure 2 with new curtain element 75 and the corresponding language in the specification. While there is support for a curtain, the drawings introduce unsupported details relating to the curtain.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
Regarding claim 3, the limitation “wherein the door of the rear transverse wall opens opposite  the central passageway” is understood to mean that the door is required to open into the rear compartment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the limitation “… taken transversally between the respective at least one longitudinal partition of the isolation areas” in unclear. In particular, it is unclear what the measurement is taken between. This is being interpreted as the central passageway having a width smaller than 61 cm.

Regarding claim 18, the limitation “wherein the extended lying position of the seat of each isolation area does not hinder the movement of occupants of the cabin between the intermediate compartment and the rear compartment” is unclear. This limitation does not appear to impart any structural limitations and it is not clear what would “hinder the movement of occupants of the cabin.” This claim can not be interpreted as written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 12, 13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (US 20190139455 A1) in view of Scheel (US 20160229513 A1), 14 CFR 25.815 (NPL), Johnson (US 20120318918 A1), Cannon (WO 2019081946 A1), and Watson (US 20030136878 A1).
Regarding claim 1, O’Hara teaches an aircraft cabin extending into a fuselage along an aircraft axis, the aircraft cabin comprising:
a front end transverse wall configured to be adjacent to a cockpit of the aircraft (O’Hara, figure 4, see callout below, cockpit/crew area divider);
a rear end transverse wall (O’Hara, figure 4, see callout below, rear end wall), the cabin delimiting an inner volume accessible to a passenger of the aircraft (O’Hara, paragraph 2, design is a mock aircraft cabin design), the cabin comprising, in the inner volume:
a rear compartment, delimited by the rear end transverse wall and including at least one luggage storage area and/or a lavatory (O’Hara, figure 4, items 124 and 128, storage compartment and bathroom), a main compartment (O’Hara, figure 4, see callout bellow, main seating compartment, delineated by the cockpit divider and the intermediate divider) including a plurality of seats (O’Hara, figure 4, see callout below, seating), and
an intermediate compartment having a rear adjacent to the rear compartment and having a front adjacent to the main compartment (O’Hara, figure 4, see callout bellow intermediate compartment, delineated by the intermediate divider and the rear divider);
a rear transverse wall, the rear transverse wall delimiting a front of the rear compartment (O’Hara, figure 4, see callout below, rear divider);
an intermediate transverse wall delimiting a circulation opening  between the intermediate compartment and the main compartment, the intermediate transverse wall delimiting a rear of the main compartment (O’Hara, figure 4, see callout below, intermediate divider), the intermediate compartment extending between the rear transverse wall and the intermediate transverse wall, the intermediate compartment comprising, a central passageway (O’Hara, figure 4, see callout below, central passageway),

    PNG
    media_image1.png
    721
    955
    media_image1.png
    Greyscale

except: 
where the rear end transverse wall is configured to be adjacent to a rear technical hold of the aircraft,
where the central passageway having a width greater than 50.8 cm,
where the rear transverse wall is provided with a door,
where the intermediate compartment also comprises on either side of the fuselage, isolation areas, each isolation area including a seat and at least one longitudinal partition separating the isolation area from the central passageway, the at least one longitudinal partition delimiting an access opening to the isolation area, each seat located in each isolation area being maneuverable between a retracted seating position for an occupant of the isolation area and an extended lying position of an occupant of the isolation area.

Scheel teaches a rear technical hold adjacent to the rear bulkhead of an aircraft (Scheel, figure 6a, item 34b and 25, avionics equipment adjacent to rear bulkhead).
	O’Hara and Scheel are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the aircraft layout of O’Hara with the rear technical hold of Scheel in order to allow access to avionic for maintenance. This would yield a combination of prior art elements according to known methods to yield predictable results. 

14 CFR 25.815 dictates that aircraft must have an aisle width greater than 20 inches (50.8 cm) in order to be allowed to carry more than 10 passengers.
	O’Hara as modified by Scheel and 14 CFR 25.815 are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the aisles of O’Hara as modified by Scheel to meet the minimum aisle width specified in 14 CFR 25.815 in order to meet legal requirements to allow the aircraft to carry passengers.
Johnson teaches an isolation area (Johnson, figure 2, item 10) including a seat (Johnson, figure 2, item 20), an optional longitudinal partition door to separate the isolation area (Johnson, paragraph 39)
O’Hara as modified by Scheel and 14 CFR 25.815 and Johnson are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the passenger sleeping accommodation formed by the divan (O’Hara, figure 4, item 122) of O’Hara as modified by Scheel and 14 CFR 25.815 with private room module of Johnson in order to prevent passengers from being disturbed while sleeping as a combination of known elements for an aircraft cabin that will.

 Cannon teaches a seat for an aircraft convertible between a sitting position (Cannon, figure 1a, item 10) and an extended lying position (Cannon, figure 3a, item 10)
	O’Hara as modified by Scheel, 14 CFR 25.815, and Johnson and Cannon are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the seat converting into a bed of O’Hara as modified by Scheel, 14 CFR 25.815, and Johnson with the seat converting into a bed by extending of Cannon to convert a seat in order to convert the seat into a bed (Cannon, abstract).
Watson teaches a door in an aircraft cabin that opens aftward (Watson, figure 1, item 13, aftwards opening door).
	O’hara as modified by Scheel, 14 CFR 25.815, Johnson, and Cannon and Watson are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the rear doorway of O’hara as modified by Scheel, 14 CFR 25.815, Johnson, and Cannon to include the aftward opening door of Watson in order to separate the rear and intermediate compartments, thereby providing extra noise attenuation.

Regarding claim 2, O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson teaches the cabin according to claim 1, wherein the central passageway has a width smaller than 61 cm (14 CFR 25.815, requires at least 50.8 cm)

Regarding claim 3, O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson teaches the cabin according to claim 1, wherein the door of the rear transverse wall opens opposite  the central passageway (Watson, figure 1, item 13, aftwards opening door).

Regarding claim 4, O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson teaches the cabin according to claim 3, wherein the width of the door of the rear transverse wall is less than 110% of the width of the central passageway (O’Hara, see callout above, all doorways are narrower than aisles).

Regarding claim 12, O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson teaches the cabin according to claim 1, including a total number of seats less than twenty-five between the front end transverse wall configured to be adjacent to the cockpit of the aircraft and the rear end transverse wall, configured to be adjacent to the rear technical hold of the aircraft (O’Hara, figure 4, 14 seats shown in the cabin between the front end wall and the rear end wall).
Regarding claim 13, O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson teaches the cabin according to claim 1, wherein the rear compartment comprises a rear passageway (O’Hara, figure 4, see callout above, rear passageway), extending along the aircraft axis, with a width greater than 50.8 cm (14 CFR 25.815, requires at least 50.8 cm aisle width).
	
Regarding claim 17, O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson teaches cabin according to claim 1, wherein, when the seats of the isolation areas are both in the extended lying position, the width between the seats is greater than 50.8 cm (14 CFR 25.815, requires at least 50.8 cm aisle width; Cannon, figure 3a, item 10, seat doesn’t extend into the aisle)

Regarding claim 18 (as best understood), O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson teaches cabin according to claim 1, wherein the extended lying position of the seat of each isolation area does not hinder the movement of occupants of the cabin between the intermediate compartment and the rear compartment (14 CFR 25.815, requires at least 50.8 cm aisle width; Cannon, figure 3a, item 10, seat doesn’t extend into the aisle)

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (US 20190139455 A1) in view of Scheel (US 20160229513 A1), 14 CFR 25.815 (NPL), Johnson (US 20120318918 A1), Cannon (WO 2019081946 A1), and Watson (US 20030136878 A1) as applied to claim 1 above, and further in view of Casper (NPL).
Regarding claim 5, O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson teaches the cabin according to claim 1, except: 
wherein in the extended position, each seat in each isolation area delimits a horizontal lying surface for the occupant, having a length greater than 198 cm.
Casper teaches various mattress size standards, including a twin XL mattress size (Casper, twin XL mattress length in 80 inches equivalent to 203 cm).
	O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson and Casper are both considered analogous art as they are both in the same field of sleeping accommodations. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the mattress size of O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson with the twin xl mattress size of Casper in order to give passengers a standard sized place to sleep.

Regarding claim 6, O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, Watson , and Casper teaches the cabin according to claim 1, wherein in the extended position, each seat in each isolation area delimits a horizontal lying surface for the occupant, having a width greater than 55.9 cm (Casper, twin XL mattress width in 39 inches equivalent to 99 cm).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (US 20190139455 A1) in view of Scheel (US 20160229513 A1), 14 CFR 25.815 (NPL), Johnson (US 20120318918 A1), Cannon (WO 2019081946 A1), and Watson (US 20030136878 A1) as applied to claim 1 above, and further in view of Druckman (US 20160298370 A1).

Regarding claim 7, O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson teaches the cabin according to claim 3, except: 
wherein each isolation area includes a front longitudinal partition and a rear longitudinal partition delimiting between them the access opening to the isolation area.
Druckman teaches an isolation area with a front and a rear longitudinal partition for delimiting between the access opening to the isolation area (Druckman, figure 1, item 20, privacy screens).
	O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson and Druckman are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the door for the isolation area access of O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson with the door formed of a front and rear longitudinal partition of Druckman in order to provide a door frame which increases privacy provided by the isolation area.

Regarding claim 8, O’hara as modified by Scheel, 14 CFR 25.815, Johnson, and Cannon teaches the cabin according to claim 7, wherein at least one of the front lateral partition or of the rear lateral partition is longitudinally movable relative to the seat located in the isolation area (Druckman, paragraph 22, doors may optionally function in the manner of a pocket door).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (US 20190139455 A1) in view of Scheel (US 20160229513 A1), 14 CFR 25.815 (NPL), Johnson (US 20120318918 A1), Cannon (WO 2019081946 A1), and Watson (US 20030136878 A1) as applied to claim 1 above, and further in view of Bock (US 20070018044 A1).

Regarding claim 9, O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson and Dryburgh teaches the cabin according to claim 1, except:
wherein the intermediate compartment includes at least one curtain able to close off the access opening to the isolation area
Bock teaches a curtain used to close of the access opening between parts of an aircraft cabin (Bock, figure 1, item 6).
	O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson  and Bock are both considered analogous art as they are both in the same field of [3]. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the isolation areas of O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson  with the curtain used to close the access opening between parts of the aircraft cabin of Bock in order to provide a means to selectively enclose the isolation area which has a low weight.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (US 20190139455 A1) in view of Scheel (US 20160229513 A1), 14 CFR 25.815 (NPL), Johnson (US 20120318918 A1), Cannon (WO 2019081946 A1), and Watson (US 20030136878 A1) as applied to claim 1 above, and further in view of Dryburgh (GB 2362095 A).
Regarding claim 10, O’hara as modified by Scheel, 14 CFR 25.815, Johnson, and Cannon teaches the cabin according to claim 1, except:
wherein each isolation area includes at least one table, deployable opposite the seat located in the isolation area.
Dryburgh teaches a seat convertible into a bed with an associated deployable table (Dryburgh, figure 4a, item 228b and abstract).
	O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson and Dryburgh are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the isolation areas of O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson to include the deployable table of Dryburgh in order to provide passengers a place to eat.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (US 20190139455 A1) in view of Scheel (US 20160229513 A1), 14 CFR 25.815 (NPL), Johnson (US 20120318918 A1), Cannon (WO 2019081946 A1), and Watson (US 20030136878 A1) as applied to claim 1 above, and further in view of the Jalmes (FR 2842497 A1).
Regarding claim 11, O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson teaches the cabin according to claim 1, except: 
wherein the intermediate compartment includes at least one cabinet located at a front of or at a rear of one of the isolation areas.
	Jalmes teaches a private cabin module for a single passenger on an aircraft which also include a cabinet along a transverse side of the private cabin module (Jalmes, figure 2, item 14). 
O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson and Jalmes are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the isolation areas of O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson  to include the cabinets located along a transverse wall of Jalmes in order to provide a storage space for passenger belongings.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Hara (US 20190139455 A1) in view of Scheel (US 20160229513 A1), 14 CFR 25.815 (NPL), Johnson (US 20120318918 A1), Cannon (WO 2019081946 A1), and Watson (US 20030136878 A1) as applied to claim 1 above, and further in view of the Challenger 350 (NPL: Challenger 350 Factsheet).
Regarding claim 14, O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson  teaches an aircraft cabin design according to claim 1 which includes a cockpit (O’Hara, figure 4, see callout above, cockpit), but does not teach the cabin design incorporated into a business jet.
The Challenger 350 is a business jet including a cockpit (Challenger 350, page 1, cockpit windows visible). 
	O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson  and the Challenger 350 are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to place the cabin of O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, and Watson into the business jet of Challenger 350 in order to utilize the cabin in flight.
Regarding claim 15, O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, Watson, and the Challenger 350 teaches the business jet according to claim 14, having a maximum takeoff weight of less than 55,000 kg (Challenger 350, page 2 column 2, maximum takeoff weight is 15490 kg).
Regarding claim 16, O’hara as modified by Scheel, 14 CFR 25.815, Johnson, Cannon, Watson, and the Challenger 350  teaches the business jet according to claim 14, including, at a rear of the rear compartment, a technical hold adjacent to the rear compartment, the technical hold defining a rear end of the aircraft (Scheel, figure 6a, item 34b and 25, avionics equipment adjacent to rear bulkhead and inside the tailcone).

Response to Arguments
Applicant’s arguments, see page 8 of applicant’s reply, filed 10/06/2022, with respect to the 112b rejection of claim 1 have been fully considered and are persuasive.  The 112b rejection of claim 1 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-18, particularly in regards to the reasoning for modifying O’Hara with Scheel, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's arguments filed 10/06/2022 regarding the 35 USC 112(b) rejection to claim 2 have been fully considered but they are not persuasive. The amended claim does not make it clear how these measurements are taken.
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Regarding the modification based on O’Hara: Applicant argues that O’Hara only teaches a mock up and not a functional aircraft and as such it would not be obvious to provide a technical hold. Whether or not O’Hara discloses a mock-up or a full aircraft is irrelevant as O’Hara is intended to simulate an aircraft and it would be evident that such a mock up can be understood by one of ordinary skill in the art to be capable of being implemented on an aircraft 
Regarding the modification based on Watson: Applicant argues that Watson teaches a cockpit door not a door of a rear transverse wall. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case the door of Watson is used to teach a door which is used to modify the cabin to include a door which delimits a front of a rear compartment.
Regarding the modification based on 14 CFR 25.815: Applicant argues that 14 CFR 25.815 would not make the aisle width limitation of claim 1 obvious since this legal requirement is only applicable to aircraft in the taxi, takeoff, and landing phases of flight and there subsequently would be no reason/motivation to modify the aircraft to meet 14 CFR 25.815 as a result. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). IT should also be noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, it would have been obvious to combine these references to make the aisle width greater than 50.8 cm in order to comply with legal requirements during the takeoff phase of flight.
Regarding the modification based on Johnson and Cannon: Applicant argues that Johnson teaches away from combination with O’Hara and Cannon and that this combination would destroy Johnson. In response to applicant’s arguments, it should be noted that the language stated by Johnson in ¶3 and ¶40 merely describes a preferred embodiment and does not teach away from combination with O’Hara (see MEPEP 2141.02 VI) and that such a combination would not destroy Johnson as Johnson states that “the seat is intended to be used only for sitting” but does not state that such a modification would be impossible or would render the seat inoperable (see MPEP 2143.01 V).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642